DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 22, 2021 has been entered.  Claims 1-7, 9, 11 and 14-16 have been cancelled.  Claim 13 is currently pending in the application.

Allowable Subject Matter
Claim 13 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 13, Langer (U.S. Publication No. US-2015/0238820-A1) is cited as being of interest for disclosing an exercise system 10, consisting of:  a pad 14 including a first perimeter, a pad upper surface, and a pad lower surface (see annotated figure below), the pad lower surface including a plurality of attachment fasteners thereon 15 (Figure 2; Paragraph 0021); a platform 12 composed of a rigid material (paragraph 0028), including a second perimeter, a platform upper surface, and a platform lower surface (see annotated figure below), the platform upper surface including a plurality of mating fasteners 15 thereon (Figure 2; Paragraph 0021), the pad 14 being removably securable to the platform 12 via engagement of the plurality of attachment fasteners 15 with the plurality of mating fasteners 15 ((Figure 1; Paragraph 0021, which describes a hook and loop type fastener located on the upper and lower surfaces of the platform and pad to connect the two pieces together, and Paragraph 0037, 
Langer does not disclose a plurality of strap apertures disposed on the platform; a plurality of straps, each strap including a first fastener disposed on a first end thereof and a second fastener disposed on a second end thereof, wherein the first fastener is configured to be removably securable to the second fastener; wherein each strap aperture is configured to receive either the first end or the second end of one of the plurality of straps therethrough.
Kenalty (U.S. Patent No. 8,365,326) is cited as being of interest for teaching a plurality of strap apertures 210 disposed on the platform 202; a plurality of removably securable straps 208, wherein each strap 208 includes a first fastener 214 disposed on a first end thereof and a second fastener 212 disposed on a second end thereof, wherein the first fastener is configured to be removably securable to the second fastener; wherein each strap aperture 210 is configured to receive either the first end or the second end of one of the plurality of straps 208 therethrough, and the receipt of the first end and the second end of the plurality of straps 208 are through corresponding are through strap apertures 210 (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Langer with a plurality of strap apertures disposed on the platform; a plurality of straps, each strap including a first fastener disposed on a first end thereof and a second fastener disposed on a second end thereof, wherein the first fastener is configured to be removably securable to the second fastener; wherein each strap aperture is configured to receive either the first end or the second end of one of the plurality of straps therethrough as taught by Kenalty, because the straps of Kenalty provide a means for securement of an object between the platform and the straps.

Hogue (U.S. Patent No. 4,136,868) is cited as being of interest for teaching a platform, 10 or 11, composed of a rigid material (Figures 4 and 5, Col. 2, lines 26-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Langer so that the platform is composed of a rigid material as taught by Hogue, because the rigid material of Hogue provides substantial support to a user while exercising.  Moreover, doing so would merely amount to a simple substitution of one known element (the foam of Langer) for another (the rigid material of Hogue) that would achieve expected results, a platform capable of performing exercise on.  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
However, Kenalty discloses the use of wheel structures 226 in the pad 224, and would therefore require additional structure beyond that recited by the claim.  The transitional phrase "consisting of", recited in line 1 of claim 13, excludes any element, step, or ingredient not specified in the claim.  Therefore, claim 13 is allowable over the prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISON N LABARGE/Examiner, Art Unit 3673                             

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673